      Case 4:20-cv-01180-O Document 1 Filed 10/26/20                 Page 1 of 6 PageID 1



Jerry J. Jarzombek
6300 Ridglea Place, Suite 610
Fort Worth, Texas 76116
817-348-8325
817-348-8328 Facsimile
jerryjj@airmail.net


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

______________________________________
                                       §                  Civil Action No.
JEDEDIAH STINSON,                      §
                                       §
            Plaintiff,                 §
                                       §                  COMPLAINT
      vs.                              §                  and
                                       §                  DEMAND FOR JURY TRIAL
PERSOLVE LEGAL GROUP, LLP,             §
                                       §
            Defendant.                 §
______________________________________ §                  (Unlawful Debt Collection Practices)


                                           Preliminary Statement

        1.       Plaintiff, Jedediah Stinson (“Stinson”) brings this action under the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), as well as under the Texas Debt

Collection Act, Tex. Finance Code § 392.001, et seq. (“TDCA”), to obtain statutory damages, actual

damages, injunctive relief, declaratory relief, and other relief for the Defendants’ violations of the

FDCPA and the TDCA.

        2.       Defendant, Persolve Legal Group, LLP (“Persolve”) filed suit against Plaintiff in a

Tarrant County Justice Court, attempting to collect a consumer debt allegedly arising from a

purported obligation to Persolve. The obligation (“Debt”) required Plaintiff to pay money arising



COMPLAINT and DEMAND FOR JURY TRIAL - Page 1
      Case 4:20-cv-01180-O Document 1 Filed 10/26/20                    Page 2 of 6 PageID 2



out of transactions in which money, property, insurance, or services were the subject thereof and the

same were primarily for personal, family, or household purposes. Specifically, the alleged debt arose

from an account with Compass Bank, which would have been used by the Plaintiff for non-business

purposes.

                                           Jurisdiction and Venue

        3.       Jurisdiction of this Court attains pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. §§ 1331

and 1337(a), and the doctrine of supplemental jurisdiction for the TDCA claims pursuant to 28

U.S.C. § 1367.

        4.       Venue in the Northern District of Texas is proper under 28 U.S.C. § 1391(b)-(c) and

because the acts and transactions occurred here and the Defendants transact business here.

                                                     Parties

        5.       Plaintiff is a citizen of the State of Texas. Plaintiff is a “consumer” as defined by 15

U.S.C. § 1692a(3) and Tex. Finance Code § 392.001(1).

        6.       Persolve is an entity engaged in the business of collecting consumer debts in the

Northern District of Texas. The principal purpose of Persolve’s business is the collection of

consumer debts using the mails and telephone. Persolve regularly purchases debt, already in default,

and then attempts to collect consumer those purchased debts. Persolve is a “debt collector” as

defined by 15 U.S.C. § 1692a(6) and TEX. FIN. CODE § 392.001(6). Persolve is also a “third-party

debt collector” as defined by TEX. FIN. CODE § 392.001(7).

                                               Factual Allegations

        7.       On or about October 26, 2019, Plaintiff was served with a lawsuit filed by Persolve,

seeking to collect a debt allegedly owed by Plaintiff to Compass Bank. The suit was filed in the



COMPLAINT and DEMAND FOR JURY TRIAL - Page 2
      Case 4:20-cv-01180-O Document 1 Filed 10/26/20                    Page 3 of 6 PageID 3



Justice Court, Precinct 3 of Tarrant County, Texas under Cause No. JP03-19-DC00009769, styled

Persolve Legal Group, LLP v. Jedediah Stinson (the “State Court Case”).

        8.       As to the parties and the Debt, the Justice Court, Precinct 3 of Tarrant County, Texas

is not the Plaintiff’s 15 U.S.C. § 1692i “district.” The Plaintiff was not a resident of Precinct 3 of

Tarrant County, Texas at the time the State Court Case was filed. Moreover, the Plaintiff signed no

contract with Compass Bank in Precinct 3 of Tarrant County, Texas.

        9.       The relevant “judicial district or similar legal entity” is the smallest geographic unit

relevant for venue purposes in the court system in which the case was filed, regardless of the source

of the venue rules. Suesz v. Med-1 Solutions, LLC, 757 F.3d 636, 638 (7th Cir. 2014); Hess v. Cohen

& Slamowitz LLP, 637 F.3d 117, 123-24 (2d Cir. 2011). Venue must be laid in the state judicial unit

that has jurisdiction over the claim, if that unit is smaller than a county. Nichols v. Byrd, 435

F.Supp.2d 1101 (D.Nev. 2006).

        10.      On January 23, 2018, the United State District Court for the Western District of Texas

opined that it was persuaded by the analysis and reasoning in adapted the reasoning in Suesz v. Med-

1 Solutions, LLC, 757 F.3d 636, 643 (7th Cir. 2014) (en banc), cert denied, 757 F.3d 636 (2014),

that “the relevant judicial district or similar legal entity is the smallest geographic area relevant to

venue in the court system in which the case is filed.” See McKay v. Scott & Associates, P.C. and

Midland Funding, LLC, A-17-CV-00383-SS, (WDTX, Jan. 23, 2018).

        11.      The foregoing acts and omissions were undertaken on behalf of the Defendant by

their respective officers, agents or employees, acting at all times relevant hereto within the scope of

that relationship.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 3
      Case 4:20-cv-01180-O Document 1 Filed 10/26/20                    Page 4 of 6 PageID 4



        12.      The foregoing acts and omissions of the Defendant were undertaken willfully,

intentionally, knowingly, and/or in gross disregard for the rights of the Plaintiff.

        13.      The foregoing acts and omissions of the Defendant were undertaken indiscriminately

and persistently, as part of its regular and routine collection efforts, and without regard to or

consideration of the rights of the Plaintiff.

                                               First Claim for Relief

        14.      The Plaintiff repeats, realleges, and incorporates by reference the foregoing para-

graphs. The Defendant’s violations of the FDCPA include, but are not limited to the following:

                 a.       In violation of 15 U.S.C. § 1692d, the Defendant engaged in conduct the
                          natural consequence of which was to harass, oppress, or abuse a person in
                          connection with the collection of a debt, which conduct included filing suit in
                          violation of TEX. R. CIV. P. 502.4(b) and TEX. CIV. PRAC. & REM. CODE §
                          15.092(c).

                 b.       In violation of 15 U.S.C. § 1692e(2)(a), 15 U.S.C. § 1692e(10) and the “least
                          sophisticated consumer standard”, the Defendant used objectively false
                          representations and/or false, deceptive or misleading representations or
                          means in connection with the collection of a consumer debt.

                 c.       In violation of 15 U.S.C. § 1692(e)(5) and the “least sophisticated consumer”
                          standard, the Defendant threatened to take an action (and actually took such
                          an action) which cannot legally be taken or that is not intended to be taken.

                 d.       In violation of 15 U.S.C. § 1692f, the Defendant used unfair or unconscion-
                          able means to collect or attempt to collect a consumer debt, which conduct
                          included filing suit in violation of TEX. R. CIV. P. 502.4(b) and TEX. CIV.
                          PRAC. & REM. CODE § 15.092(c).

                 e.       In violation of 15 U.S.C. § 1692i, the Defendant filed the State Court Case in
                          Precinct 1 of Williamson County, Texas which is a judicial district other than
                          the one in which the Consumer signed a contract sued upon, or in which the
                          Consumer resided at the commencement of the action.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 4
      Case 4:20-cv-01180-O Document 1 Filed 10/26/20                     Page 5 of 6 PageID 5



        15.      Under 15 USC § 1692k, the Defendant’s violations of the FDCPA render it liable to

Plaintiff for statutory damages, actual damages, costs, and reasonable attorney’s fees.

                                          Second Claim for Relief

        16.      The Plaintiff repeats, realleges, and incorporates by reference the foregoing

paragraphs. The Defendant’s violations of the TDCA include, but are not limited to the following:

                 a.       In violation of TEX. FIN. CODE § 392.101, Persolve failed to obtain and file
                          the bond as required prior to commencing collection activity in Texas.

                 b.       In violation of TEX. FIN. CODE § 392.301(a)(8), Defendant threatened to take
                          (and/or did take) an action prohibited by law.

                 c.       In violation of TEX. FIN. CODE § 392.304(a)(19), Defendant used false
                          representations and deceptive means to collect a consumer debt.

        17.      Under TEX. FIN. CODE ANN. § 392.403, the Defendant’s violations of the TDCA

render it liable to Plaintiff for actual damages, statutory damages, injunctive relief, declaratory relief,

costs, and reasonable attorney's fees.

                                               Prayer for Relief

        WHEREFORE, the Plaintiff prays that this Court:

        1.       Declare that Defendant’s actions violate the FDCPA, the TDCA and the DPTA.

        2.       Enjoin the Defendant’s actions which violate the TDCA and the DTPA.

        3.       Enter judgment in favor of Plaintiff and against Defendant for actual damages,
                 statutory damages, costs, and reasonable attorneys' fees as provided by 15 U.S.C. §
                 1692k(a) and/or TEX. FIN. CODE ANN. § 392.403.

        4.       Grant such further relief as deemed just.




COMPLAINT and DEMAND FOR JURY TRIAL - Page 5
      Case 4:20-cv-01180-O Document 1 Filed 10/26/20                Page 6 of 6 PageID 6



                                               Respectfully submitted,


                                               /s/ Jerry J. Jarzombek
                                               Jerry J. Jarzombek
                                               Texas Bar No. 10589050

                                               6300 Ridglea Place, Suite 610
                                               Fort Worth, Texas 76116
                                               817-348-8325
                                               817-348-8328 Facsimile

                                               ATTORNEY FOR PLAINTIFF




                                      DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury in this action.


                                               Respectfully submitted,


                                               /s/ Jerry J. Jarzombek
                                               Jerry J. Jarzombek
                                               Texas Bar No. 10589050

                                               6300 Ridglea Place, Suite 610
                                               Fort Worth, Texas 76116
                                               817-348-8325
                                               817-348-8328 Facsimile

                                               ATTORNEY FOR PLAINTIFF




COMPLAINT and DEMAND FOR JURY TRIAL - Page 6
